Title: To James Madison from the Reverend James Madison, 5 May 1789
From: Madison, James (Reverend)
To: Madison, James


Dear Col.May 5h 1789. Williamsburg
Mr. Peter Carr will deliver this. He has taken the opportunity of the Spring Vacation, to visit New York, but is apprehensive you may not immedy. recollect him, & has therefore desired me to notify him to you.

I am greatly obliged for your Favour of the 19h. Apl., and am happy to find, you have not only entered upon the arduous Task of legislating for this extended Continent, but that there will be less Discordancy between the different Parties than might have been expected. I shd. suppose the Subject of Impost, will in the Progress of it’s Discussion pretty fully evince how far the different States, can be brought to acquiesce in one general Plan of commercial Regulation, or perhaps in a National Government. But Doubts must now be laid aside; we are fairly in for the Experiment, & that should be made in its full Extent.
Mr. Ellicott, who is a particular Friend of mine, requested me to recommend him to yourself & the President, as a proper Person to succeed Mr Hutchins shd. the Post he holds, become vacant. I can assure you with great Truth, that I believe no one upon the Continent is better qualified to discharge the Duties of that office than Mr Ellicott. He is a Man of great Skill & Industry—& who might be really useful in the office of Geog. Genl. We shd. by his Labours, I think stand the best Chance of obtaining the necessary Principles for a correct Map of those Parts of Ama. wh. he might visit, & whose Situations are as yet but imperfectly known. With the sincerest Wishes for your Happiness I am yr. affe.
J Madison
